Title: John Adams to James Bowdoin, 15 Oct. 1786
From: Adams, John
To: Bowdoin, James


          
            
              Sir
            
            

              London

               October 15. 1786
            
          

          I do myself the Honour to inclose to your Excellency as President
            of the Accademy of Arts and Sciences a Letter and a Sketch from our ingenious Countryman
            Mr Copley.
          The Artists who engraved the Plates for the Accademy, he thinks
            have failed in Perspective a fault that I suppose is easily corrected.
          With great Respect I have the Honour / to be, your Excellencys most
            / obedient & humble servant
          
            
              John Adams
            
          
        